29 So. 3d 1176 (2010)
Jose S. CRUZ, a/k/a Benjamin Merlos Duarte, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-666.
District Court of Appeal of Florida, Fifth District.
March 9, 2010.
James S. Purdy, Public Defender, and Peter A. Ames, Sr., Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Rebecca Roark Wall, Assistant Attorney General, Daytona Beach, for Appellee.
*1177 PER CURIAM.
AFFIRMED. See State v. Green, 944 So. 2d 208, 218 (Fla.2006).
PALMER, TORPY and COHEN, JJ., concur.